department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n --- -------------- tax years ----------------- ---------------------- contact number identification_number form required to be filed employer_identification_number contact person ---------------- number release date uil date date --------------------------------------- ------------------------------- ------------------------------------------- ------------------------------------ dear ------------- this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file file the returns in accordance with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter if you have any questions about your federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter lois g lerner director exempt_organizations rulings agreements sincerely t a x e x e m p t a n d g o v e r n m en t e n t i t i e s department of the treasury internal_revenue_service washington d c d i v i s i o n date date ------------------------------------ --------------------------- -------------------------------------- --------------------------------- uniform issue list contact person ----------------- identification_number ------------- contact number ------------------- fax number ------------------- employer_identification_number ---------------- legend a ------------------------ m ------------------------------------------------------------------------- ------------------------------------------------------------- dear ------------- we have considered your application_for recognition of exemption from federal_income_tax under sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below facts you were incorporated on a as a nonprofit corporation your articles of incorporation provide that you were formed to reduce the burdens of government within the meaning of sec_501 of the code and to benefit and support the public purposes and activities of m article third b of your articles of incorporation provides that you will provide develop encourage sponsor administer service and manage programs designed to efficiently channel the appropriate forms of financial resources and consulting services into low-income communities historically unable to attract private or conventional financing article third c provides that you will assist entrepreneurs small businesses nonprofit_corporations and community based organizations to start purchase expand stabilize or preserve their business activities article fourth provides that you have all of the powers and authority available to you pursuant to the nonprofit corporation act of the state in which you operate you are requesting foundation classification status as an organization described in sec_509 of the code based on your relationship with m your sole member is m and m is described in sec_501 and is a publicly_supported_organization m appoints your governing board m was formed to relieve the poor and distressed by stimulating economic development m accomplishes its purpose by providing an array of financial products typically below-market rates or with terms not customarily obtainable and business capacity building services m operates in a manner designed to prevent or reverse the deterioration of low-income substandard or economically depressed neighborhoods m is certified by the department of treasury as a community development financial_institution cdfi m is also certified as a community development entity cde m established a for-profit limited_liability corporation llc to receive an allocation of new market tax_credits nmtcs the llc is a cde you were formed to provide management and other services to the llc and any other for-profit entities established by m for similar purposes in addition you will provide these services to unrelated entities you indicate that your primary source of financial support will be management fee income under the new market tax_credit program nmtc program there are three programs in which cde’s which receive an allocation of nmtcs may participate the bank enterprise awards program the financial assistance program and the native american initiatives the parent is certified to participate in the financial assistance program the nmtc program was initiated to stimulate economic and community development and job creation in the nation’s low-income communities by attracting capital from the private sector the nmtc program provides tax_credits to investors who make qualified equity investments in cdes the community development financial institutions fund cdfi fund annually selects cdes to receive allocations of nmtcs a cde is a for-profit nonprofit or governmental entity treated as a domestic_corporation or partnership a whose primary mission is serving or providing investment capital for low-income communities or low-income persons b which maintain accountability to residents of low-income communities through their representation on any governing board_of the entity or on any advisory board to the entity and c is certified by the cdfi fund an organization must be certified as a cde in order to benefit from the nmtc program a cde may participate in the nmtc program in two different ways a it may apply to the cdfi fund for an allocation of tax_credits which in turn may be offered by the cde to its investors in exchange for equity investments in the cde or b it may receive loans or investments from and sell qualifying_business loans to other cdes that have successfully competed for allocations of tax_credits cdes may under certain circumstances transfer allocations to one or more subsidiary organizations the organizations may transfer_tax credit allocations only to those subsidiaries that are also certified as cdes cdes are required to invest the proceeds of the qualified equity investments in low-income communities the funds may be used for a wide variety of activities including loans to or equipment investments in businesses loans to or equity investments in real_estate projects capitalization of other cdes financial counseling and other services m currently holds a membership interest in the llc as managing partner of the llc you hold a interest it is anticipated that m will establish additional limited_liability corporations similar to llc you will solicit banks other financial institutions corporations or individuals as potential investors in the llcs these llcs have or will have two classes of membership class a and b class a interests will be owned by investor members who will not participate in the day-to- day management of the llc and will have restricted rights to vote on certain major events class a membership interests will typically be between and class b is the managing member whose ownership_interest will typically not exceed initially approximately of your time manpower and expense will be devoted to managing the llc and any future for-profit subsidiaries of m as the manager of the llc you ensure that the llc follows the requirements of the nmtc program ensure that all of the llc’s assets are used to make investments in and offer financial and technical products and services to individuals and entities in low income economically distressed and disadvantaged neighborhoods provide various services to capital recipients through the llc including screening of all applicants and the rendering of technical and managerial assistance to capital recipients compile data and issue reports as needed to comply with the requirements of all relevant federal and state programs as well as the requirements of lenders investors and contributors and compile and maintain data and records and prepare financial and other reports necessary to meet the requirements of the nmtc program in the future less of your time will be devoted to managing the llc you will to serve as the manager of any other for-profit entities established by m to take advantage of the nmtc program the services you provide to those entities will be as described above in addition to these activities you will provide the services described above to unrelated for- profit entities established to take advantage of and participate in other federal and state funded programs targeted at improving economic opportunities in low income or economically depressed geographic areas this activity will not exceed of your time manpower and expense you will charge fees based on the product and services rendered management fees charged will generally range from to of the total assets under management you indicate that all fees to for-profit subsidiaries of m are discounted from commercial rates and are non-standard in their terms and conditions in a letter dated date your authorized representative provides additionally although applicant charges management fees it is expected that its activities will be subsidized by m further it is stated that funds received from management activities will not be sufficient to cover your costs law sec_501 of the code exempts from federal_income_tax corporations organized and operated exclusively for charitable educational and other purposes provided that no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities that in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirements of this subsection it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides that an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization's exempt_purpose or purposes and if the organization is not organized or operated for the primary purposes of carrying on an unrelated_trade_or_business revrul_54_305 1954_2_cb_127 describes an organization whose primary purpose is the operation and maintenance of a purchasing agency for the benefit of its otherwise unrelated members who are exempt as charitable organizations the ruling held that the organization does not qualify for exemption under the predecessor to sec_501 of the code because its activities consisted primarily of the purchase of supplies and the performance of other related_services which are considered an ordinary trade_or_business revrul_70_535 1970_2_cb_117 provides that a nonprofit organization formed to provide managerial developmental and consultative services to low and moderate income housing projects for a fee does not qualify for exemption under sec_501 the organization’s primary activity was the carrying on a business by managing low and moderate income housing projects in a manner similar to organizations operated for profit revrul_72_369 1972_2_cb_245 describes an organization formed to provide managerial and consulting services for nonprofit_organizations to improve the administration of their programs its primary activities were to enter into agreements with unrelated exempt_organizations to provide managerial and consulting services on a cost_basis the ruling held that an organization was not exempt merely because its operations were not producing profit in this case the organization was not exempt because its primary activity of providing managerial and consulting services for a fee was a trade_or_business ordinarily carried on for profit the fact that services were provided at cost solely to exempt_organizations was not sufficient to characterize the activity as charitable within the meaning of sec_501 of the code revrul_74_587 1974_2_cb_162 holds that a nonprofit organization formed to relieve poverty eliminate prejudice reduce neighborhood tensions and combat community deterioration through a program of financial assistance in the form of low cost or long-term loans to or the purchase of equity interests in various business enterprises in economically depressed areas is exempt under sec_501 of the code revrul_76_419 1976_2_cb_146 holds that a nonprofit organization that purchases blighted land in an economically depressed community converts the land into an industrial park and encourages industrial enterprises to locate new facilities in the park in order to provide employment opportunities for low income residents of the area is operated exclusively for charitable purposes and qualifies for exemption under sec_501 of the code in 326_us_279 the supreme court held that the presence of a single non-exempt purposes if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes in 70_tc_352 the court considered the petition for exemption under sec_501 of the code of an organization which was formed for the purpose of providing consulting services primarily in the area of rural-related policy and program development the organization’s goals are to help entities deal with problems they face regarding the external environments within which they operate changing priorities and implementing realistic internal planning and management policies another important goal of the organization is to improve clients’ understanding of governmental policy processes and methods of becoming more effective in their work through public and private funding in ruling that the organization did not qualify for exemption under sec_501 the court indicates that the organization’s primary purpose was not charitable but rather commercial since its activities constitute to conduct of a consulting business of the sort which is ordinarily carried on by commercial ventures for profit the criteria the service uses to determine if an organization’s activities further the charitable purpose of lessening the burdens of government are contained in revrul_85_1 1985_1_cb_177 and 1985_1_cb_178 the criteria are first that a governmental_unit considers the organization’s activities to be its burden and second that the activities actually lessen that burden relevant factors in determining whether a governmental_unit considers an organization’s activities to be its burden include an invitation by the governmental_unit to the organization to take part in any activity actually being performed by the governmental_unit whether the governmental_unit has control_over the activities of the organization if a governmental_unit appoints all of the directors of an organization that is strong evidence that the government considers the activity to be its burden if on the other hand a governmental_unit appoints less than half of the directors the fact that a governmental_unit appoints some members to the board is less significant a close interrelationship and attitude of cooperation between the governmental_unit and the organization whether the governmental_unit has actually undertaken this activity itself whether there have been formal actions by a legislative body or other official actions by the governmental_unit establishing that it expressly accepts the activity as a governmental burden and recognizes the organization as acting on its behalf whether the organization regularly receives funding from the government in the form of general grants as opposed to fees for services provided whether the activity is one that the governmental_unit may under state or local law conduct itself even if an organization does not independently qualify for exemption it may qualify if it is an integral part of an sec_501 organization provided it is not a feeder_organization within the meaning of sec_502 an otherwise properly organized and operated organization could derivatively qualify for exemption as an integral part if it performs essential services for an exempt_organization and the services if performed by the exempt_organization itself would not be an unrelated_trade_or_business and the exempt_organization exercises sufficient control and close supervision based on all the facts and circumstances to establish the equivalent of a parent and subsidiary relationship see revrul_78_41 1978_1_cb_148 trust to satisfy malpractice claims against a hospital if the equivalent of a parent-subsidiary relationship is established dealings between the parent and it tax-exempt subsidiary that would not otherwise have resulted in unrelated_trade_or_business are considered to be merely a matter of accounting rather than unrelated_trade_or_business activity under sec_513 see revrul_77_72 1977_1_cb_157 indebtedness owed to a labor_union by its wholly owned tax-exempt subsidiary is not acquisition_indebtedness within the meaning of sec_514 since the parent-subsidiary relationship shows the indebtedness to be merely a matter of accounting rationale c organizational_test as noted above sec_1_501_c_3_-1 of the regulations provides that an organization’s organizing instrument must limit its purposes to one or more exempt purposes and may not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities that not in furtherance of one or more exempt purposes your articles of incorporation provide that you were formed to among other things provide develop encourage sponsor administer service and manage programs designed to efficiently channel the appropriate forms of financial resources and consulting services into low-income communities historically unable to attract private or conventional financing as well as assisting entrepreneurs small businesses nonprofit_corporations and community based organizations to start purchase expand stabilize or preserve their business activities further your articles provide that you have all of the powers and authority available to you pursuant to the nonprofit corporation act of the state in which you operate thus your articles specify purposes outside operational_test the scope of those allowed by sec_501 of the code in addition they expressly empower you to engage in activities that are not in furtherance of one or more of the purposes enumerated at sec_501 since they state that you have the powers and authority available to you pursuant to the nonprofit corporation it is a clearly established principle of the law of charity that a purpose is not charitable unless it is directed to the public benefit not every purpose which is beneficial to the community however is deemed charitable as a general_rule providing services of an ordinary commercial nature in a community even though the undertaking is conducted on a nonprofit basis is not regarded as conferring a charitable benefit on the community unless the service directly accomplishes one of the established categories of charitable purposes your primary activity consists of providing management and other services to for-profit and other entities to assist those entities in operating efficiently and within the requirements set by local state and federal agencies based on the information submitted your services do not directly accomplish any of the established categories of charitable purposes you state that you will provide managerial_services to related for-profit entities as well as unrelated for-profit non-profit and governmental entities unlike the organizations described in rev ruls and you do not directly further a charitable purpose your operations are indistinguishable from those described in rev ruls and like those organizations you do not directly further a charitable purpose through your provision of management and other services at least of the services you provide will be provided to for profit entities in spite of the fact that the provision of services in those revenue rulings was limited to tax exempt entities the organizations were held not to qualify under sec_501 your primary activity of providing managerial and consulting services for a fee is a trade_or_business ordinarily carried on for profit you operate in a manner similar to that of the organization described in b s w group inc supra your provision of management and other services constitutes a trade_or_business your primary purpose is not charitable but rather commercial like that organization your primary source of support will be fees from the provision of services you indicate that m will subsidize your activities since the income generated will not be sufficient to cover your costs thus you will serve the private interests of the llc and similar organizations as well as the investors in those organizations by providing services at less than fair-market value your primary purpose is to operate a trade_or_business providing management and other services to for profits and unrelated entities thus you are not qualified for tax-exempt status since you have a substantial nonexempt purpose see better business bureau v united_states supra with respect to the lessening of burdens rationale to support your claim to status as an organization described in sec_501 of the code you do not meet any of the criteria enumerated above accordingly you do not lessen the burdens of government with respect to the pertinent part of the integral part rationale an organization may derivatively qualify for exemption as an integral part if it performs essential services for its tax exempt parent and the services if performed by the exempt_organization itself would not be an unrelated_trade_or_business the provision of managerial and other services if provided by m to it’s for profit subsidiaries and unrelated organizations would be an unrelated_trade_or_business further using the integral part basis an organization must perform essential services solely for its parent and its parent’s tax exempt subsidiaries you will not limit the provision of services to your parent and the tax-exempt subsidiaries of your parent thus you do not meet the criteria for the integral part basis a status sec_509 of the code defines the term private_foundation as an organization described in sec_501 other than organizations described in sec_509 or sec_509 provides that the term private_foundation does not include an organization that a is organized and operated exclusively for the benefit of to perform the function of or to carry out the purposes of one or more organizations described in sec_509 or b is operated supervised or controlled by or in connection with one or more organizations described in sec_509 or c is not be controlled directly or indirectly by one or more persons who would be disqualified persons as defined in sec_4946 if the organization were a private_foundation other than foundation managers as defined in sec_4946 and organizations described in sec_509 and sec_1_509_a_-4 of the regulations provides that an organization is organized exclusively for one or more purposes specified in sec_509 of the code only if its articles of organizations i limit the purposes of such organization to one or more of the purposes set forth in sec_509 ii do not expressly empower the organization to engage in activities which are not in furtherance of purposes set forth in sec_509 iii state the specified publicly supported organizations and iv do not expressly empower the organization to operate to support or benefit any organization other than the specified publicly supported organizations stated in its articles of organization organizational_test sec_1_509_a_-4 of the regulations provides in pertinent part that a supporting_organization will be regarded as operated exclusively to support one or more specified publicly supported organizations only if it engages solely in activities which support or benefit the specified publicly supported organizations such activities may include making payments to or for_the_use_of or providing facilities for individual members of the charitable_class benefited by the specified publicly supported further that section provides that an organization will be regarded as operated exclusively to support or benefit one or more specified publicly supported organizations even if it supports or benefits an organization other than a private_foundation which is described in sec_501 and is operated supervised or controlled directly by or in connection with such publicly supported organizations or which is described in sec_511 however an organization will not be regarded as operated exclusively if any part of its activities is in furtherance of a purpose other than supporting or benefiting one or more specified publicly supported organizations sec_1_509_a_-4 of the regulations provides in pertinent part that a supporting_organization is not required to pay over its income to the publicly supported organizations in order to meet the operational_test it may satisfy the test by using its income to carry on an independent activity or program which supports or benefits the specified publicly organizations all such support must however be limited to permissible beneficiaries in accordance with subparagraph of this paragraph your articles of incorporation provide that you were formed to among other things provide develop encourage sponsor administer service and manage programs designed to efficiently channel the appropriate forms of financial resources and consulting services into low-income communities historically unable to attract private or conventional financing as well as assisting entrepreneurs small businesses nonprofit_corporations and community based organizations to start purchase expand stabilize or preserve their business activities further your articles provide that you have all of the powers and authority available to you pursuant to the nonprofit corporation act of the state in which you operate your articles do not limit your purposes to one or more of the purposes set forth in sec_509 expressly empower you to engage in activities which are not in furtherance of purposes set forth in sec_509 and expressly empower you to operate to support or benefit organizations other than m thus you do not meet the organizational_test described at sec_1_509_a_-4 of the regulations the carrying on of a trade_or_business is not an activity which supports or benefits m your activities are distinguished from the activities described in sec_1_509_a_-4 of the regulations which refers to activities such as making payments to or for_the_use_of or providing facilities for individual members of the charitable_class benefited by the specified publicly_supported_organization you do not limit recipients of your services to permissible beneficiaries as described in sec_1 a e of the regulations the organizations you will provide services to are not members of a charitable_class nor are they organizations described in sec_501 of the code and operated supervised or controlled directly by or in operational_test connection with m your activities will further a purpose other than supporting or benefiting m thus you do not meet the requirements of either sec_1_509_a_-4 or accordingly you do not meet the operational_test described at sec_1_509_a_-4 conclusion based on our analysis of the information provided we have concluded that you are neither properly organized nor properly operated under sec_501 of the code you fail the organizational_test because your articles of incorporation specify activities purposes and powers outside the scope of sec_501 you fail the operational_test for a number of reasons you have failed to establish that you will be operated for a charitable purpose in fact the information provided establishes that you will operate for the substantial non-exempt purpose of operating a business further your activities will result in more than an insubstantial amount of private benefit to for-profit and unrelated organizations and the investors in those organizations accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns even if you were described in sec_501 you are not an organization described in a of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you if you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters internal_revenue_service te_ge xxxxxxxxxxxxxx xxxxxxxxxxxxxxxx constitution ave n w washington dc please send your protest statement form_2848 and any supporting documents to this address you may also fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter lois g lerner director exempt_organizations rulings agreements sincerely
